DETAILED ACTION

This action is in response to the amendment filed on 1/6/22.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Pamela Ancona on 1/26/22.
The application has been amended as follows: 
In the Claims:
In claim 1, line 12 delete “the contact pressure” and insert therein - - a contact pressure - -.
In claim 3, line 6 delete “first and second” and insert therein - - forward and reverse - -.
In claim 7, line 6 delete “die” and insert therein - - dies - -.
In claim 7, line 14 delete “the contact pressure” and insert therein - - a contact pressure - -.
In claim 7, line 16 delete “a substrate” and insert therein - - the substrate - -.
In claim 11, line 1 delete “die” and insert therein - - dies - -.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of the amendments filed 1/6/22 the previous rejections set forth in the Office action mailed 7/6/21 are withdrawn.
Newly cited Oki (U.S. Patent 4,622,798) discloses a sealing mechanism for a packing machine including each of levers (9, 9) is provided at its intermediate portion with an adjusting means (11) by which the overall length of the lever (9) is adjusted to regulate the engaging pressure between the pair of sealing substrates (10) (Figure 1 and Column 2, lines 60-63).  The prior art of record (including Oki) fails to teach or suggest a sealing press and a method of creating a frangible seal in a sample processing device comprising a hollow tubing substrate having an outer surface and an inner surface as claimed wherein the forward die is connected to an independent forward die control mechanism comprising a forward die driver connected to a supplemental forward die linear slider and an independent forward die controller, wherein the mechanism independently actuates the forward die from the forward caliper arm, thereby adjusting a contact pressure between the sealing surfaces.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746